DETAILED ACTION
Applicant’s amendments and remarks, filed September 16, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 6-11 and 15 are pending with claims 2-5 and 12-14 cancelled, and claims 1, 6, 11 and 15 amended. The following is a complete response to the September 16, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2
Claims 1, 6-7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) further in view of Lontine et al (US Pat. No. 6,139,547).
Regarding claim 1, Garrison provides for a vessel sealing device (See figure 1A), comprising: a pair of electrodes that are moveable between open and closed positions (102 and 104 with each being on a respective jaw that can open/close with 118 forming a conductive electrode layer on each jaw), and a coating on each of the pair of electrodes, wherein the coating is formed from a non-conducive material (see figure 2A with the coating at 120B; see also figures 3A-C with the coating 120 having a surface at the continuous portions defined between 120A). 
While the embodiment in figure 2A of Garrison provides for a non-uniform application of the material at 120B via the random dispersal of the additional material at 120C, Garrison fails to provide that such forms a non-uniform topological surfaces as recited in claim 1 such that the radiofrequency energy supplied by a radiofrequency generator in a constant power mode between 20 and 100 Watts with a voltage of between 80 and 160 RMS voltage will pass between the pair of electrode if a vessel is captured therebetween but will not pass if the vessel is absent.
Garrison also fails to specifically provides that the coating has a total profile that varies between -5.8 micrometers and 6.2 micrometers from a centerline average, and a roughness profiled that varies between -6.5 micrometers and 6.5 micrometers from a centerline average.
Lontine discloses an exemplary manner of providing a non-uniform coating on an electrode wherein a non-conductive coating is interspersed with areas forming a conductive electrode surface. Therein, Lontine provides for the utilization of a coating including similar materials as that of Garrison where such includes peaks and valleys to form a surface variation and roughness profile, and where the range of the total profile can vary between -5.8 micrometers and 6.2 micrometers or a roughness profiled of between -6.5 and 6.5 micrometers from a centerline average (see col. 7; 51-56 providing for “have peaks 16 in the range of about 1 to 50 microns in height above the valleys 17; see also col. 6, lines 33-39; col. 6, lines 44-46 and col. 7, line 63 – col.7, line 4). Therefore, it is the Examiner’s position that it would have been obvious to one ordinary skill in the art at the time of filing to have utilized coating parameters as in Lontine when providing the exemplary coating in Garrison so as to arrive at the claimed surface variation and roughness profile parameters as set forth in claims 3/12 and 4/13. Such would result, as in col. 7; 61 – col. 8; 17 for the achievement of a relatively smooth non-stick surface that is still electrically conductive.  
The Examiner is of the position that the combined arrangement set forth above would then be readily capable of providing the function of being capable of supplying radiofrequency energy in a constant power mode between 20 and 100 Watts with a voltage of between 80 and 160 RMS voltage such that the energy will pass between the pair of electrodes only if a vessel is captured therebetween (in a situation where the pair of electrodes are in contact with a vessel and, in the instant case, in an open position) but will not pass if the vessel is absent (in the open position, but without the vessel present). 
Regarding claims 6 and 7, Garrison provides for a series of grooves formed in the face of each of the electrodes,  wherein the series of grooves of the face of each of the electrodes extend transversely to the longitudinal axis of the face of each of the electrodes (see figure 3C with the grooves formed between 120a).  
Regarding claim 11, Garrison provides for a method of making a vessel sealing device having a pair of electrodes (device as in figures 1 and 2A having electrodes formed on each of jaws 102/104) comprising the steps of: texturing a face of at least one of the electrodes (see [0031] providing for the grit-blasting of 118 as in [0031]), and applying a coating on each of the pair of electrodes, wherein the coating is formed from a non-conducive material (see figure 2A with the coating at 120B; see also figures 3A-C with the coating 120 having a surface at the continuous portions defined between 120A). 
While the embodiment in figure 2A of Garrison provides for a non-uniform application of the material at 120B via the random dispersal of the additional material at 120C, Garrison fails to provide that such forms a non-uniform topological surfaces as recited in claim 1 such that the radiofrequency energy supplied by a radiofrequency generator in a constant power mode between 20 and 100 Watts with a voltage of between 80 and 160 RMS voltage will pass between the pair of electrode if a vessel is captured therebetween but will not pass if the vessel is absent.
Garrison also fails to specifically provides that the coating has a total profile that varies between -5.8 micrometers and 6.2 micrometers from a centerline average, and a roughness profiled that varies between -6.5 micrometers and 6.5 micrometers from a centerline average.
Lontine discloses an exemplary manner of applying a non-uniform coating on an electrode wherein a non-conductive coating is interspersed with areas forming a conductive electrode surface. Therein, Lontine provides for the utilization of a coating including similar materials as that of Garrison where such includes peaks and valleys to form a surface variation and roughness profile, and where the range of the total profile can vary between -5.8 micrometers and 6.2 micrometers or a roughness profiled of between -6.5 and 6.5 micrometers from a centerline average (see col. 7; 51-56 providing for “have peaks 16 in the range of about 1 to 50 microns in height above the valleys 17; see also col. 6, lines 33-39; col. 6, lines 44-46 and col. 7, line 63 – col.7, line 4). Therefore, it is the Examiner’s position that it would have been obvious to one ordinary skill in the art at the time of filing to have utilized coating parameters as in Lontine when providing the exemplary coating in Garrison so as to arrive at the claimed surface variation and roughness profile parameters as set forth in claims 3/12 and 4/13. Such would result, as in col. 7; 61 – col. 8; 17 for the achievement of a relatively smooth non-stick surface that is still electrically conductive.  
The Examiner is of the position that the combined arrangement set forth above would then be readily capable of providing the function of being capable of supplying radiofrequency energy in a constant power mode between 20 and 100 Watts with a voltage of between 80 and 160 RMS voltage such that the energy will pass between the pair of electrodes only if a vessel is captured therebetween (in a situation where the pair of electrodes are in contact with a vessel and, in the instant case, in an open position) but will not pass if the vessel is absent (in the open position, but without the vessel present). 
Regarding claim 15, Garrison provides that the step of texturing the face of at least one of the electrodes comprises grit blasting the face (see [0031] providing for grit-blasting).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) in view of Lontine et al (US Pat. No. 6,139,547) as applied to claim 7 above, and further in view of Nott (US Pat. Pub. 2018/0280075).
Regarding claim 8, Garrison and Lontine, while providing for the use of varying size/shape/arrangement of the features (see [0034]) fails to specifically contemplate that the series of grooves of the face of each of the electrodes are oriented in a herringbone pattern. Nott discloses a similar devices as that of Garrison and specifically contemplates the use of a herringbone pattern (see [0107]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a herringbone pattern as disclosed in Nott as the pattern of Garrison. Garrison readily provides non-limiting disclosure with respect to the pattern utilized and Nott discloses similar overlapping, non-limiting patterns. One of ordinary skill in the art would further recognize that each pattern would be an obvious consideration that would work equally as well as one another to provide for the desired conductive pattern in Garrison.
Regarding claim 9, Garrison provides that a face of each of the electrodes extends from two opposing side walls to an inner track (extending from channel 112, see [0026]).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Garrison (US Pat. Pub. 2013/0274736 A1) further in view of Lontine et al (US Pat. No. 6,139,547) and Nott (US Pat. Pub. 2018/0280075) as applied to claim 9 above, and further in view of Dumbauld et al. (US Pat. Pub. 2007/0078456 A1).
Regarding claim 10, neither Garrison nor Lontine nor Nott specifically provide that the coating extends across at least a portion of the side walls.  Dumbauld, however, discloses that it is known to insulate the sidewalls of a knife channel (See [0094]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have insulated the sidewalls of the channel 112 of Garrison in view of the teaching of Dumbauld. Such would electrically isolate the knife from the electrode thereby preventing shorting via the knife contacting the electrode(s). 
Response to Arguments
Applicant’s arguments, see pages 4-5 of the Remarks filed September 16, 2022, with respect to the prior rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive. Specifically, Applicant’s amendments to the claims have clarified and/or removed each of the previously-noted issues. As a result, these rejections have been withdrawn. 
Applicant’s arguments, see pages 6-7 of the Remarks filed September 16, 2022 with respect to the rejections of claims 1 and 11 under 35 U.S.C. 102 as anticipated by Garrison have been fully considered and are persuasive. Specifically, Applicant’s amendments to each of claims 1 and 11 to include limitations of respective dependent claims 3-5 and 12-14 have defined over the prior rejection of each claim under 35 U.S.C. 102.  Therefore, the rejection of claims 1 and 11 have been withdrawn.  However, upon further consideration, a number of new grounds of rejection have been set forth in the Action above.
For the sake of completeness, the Examiner notes that Applicant has argued against the combination of Garrison and Lontine under 35 U.S.C. 103 on pages 7-9 of the Remarks. Therein, Applicant contends Lontine fails to provide “any surface roughness, and certainly does not disclose forming the claimed topological surface with a non-conductive coating” and that Lontine, rather, provides “that a non-conductive material must be applied to make the surface smooth”. Applicant also discusses on page 8 that the Examiner’s obviousness rationale is “opposite the result needed to achieve the invention”, that the Examiner’s rationale does not follow with acceptable rationale under KSR and that Lontine teaches a smooth surface that “cannot support a modification to Garrison to have a specific rough surface and result in the claimed combination.”
These arguments are not persuasive in view of the updated combination of teachings from each of Garrison and Lontine relied upon by the Examiner in the rejection of claims 1 and 11 above. Specifically, the Examiner has updated the cited embodiment in the Garrison reference to be based on the embodiment in figure 2A where portions of the conductive base layer at 120A protrude through the non-conductive layer interspersed therebetween as in figure 2A and figures 3A-3C. The Examiner has recognized that Garrison fails to provide, itself, for the topological surface of the coating to be non-uniform as claimed, nor for the specific coating features to be provided. 
Lontine is, again, relied upon by the Examiner to address these deficiencies in the Garrison reference. That is, Lontine provides for a similar arrangement where a plurality of conductive portions are exposed between a non-conductive coating that is interspersed therebetween. Lontine clearly provides that its topological surface of the non-conductive coating at 18/19 is non-uniform as shown in figure 2 with the non-planar surface defined along the upper surface with column 6, lines 33-39 providing that the surface at 19 is not “entirely flat” so as to “form a generally undulating surface”. Column 6, lines 44-46 further discusses that the “treated surface 19 produces peaks 16 reduced to nearly the level of filled valleys 17”. Further, column 7, line 63 – column 7, line 4 provides that the “level does not have to be dead smooth or flat”. Thus, while Applicant contends that the surface of Lontine is smooth and teaches away from having the specific, claimed surface roughness, the Examiner is of the position that Lontine’s surface is not smooth/flat as contended by Applicant but rather does indeed possess some level of surface roughness due to such being not entirely flat and with a generally undulating surface shape.
Turning to the specifics regarding the claimed ranges of the total profiled and the roughness profile, the Examiner is of the position that the coating of Lontine does indeed possess these features. Column 7, lines 51-56 provide that the electrode is formed to “have peaks 16 in the range of about 1 to 50 microns in height above the valleys 17 col. 7; 51-56 providing for “have peaks 16 in the range of about 1 to 50 microns in height above the valleys 17”. Column 7, lines 61-62 further contemplate that the coating 18 is applied in the range of about 5-100 microns. Thus, Lontine contemplates forming the electrode with a peak-to-valley range that overlaps with the range of the total profile and roughness profile measurements and for providing the non-conductive coating within that range as well. 
It is, therefore, the Examiner’s position that the resultant coating in view of the teaching of Lontine to the embodiment shown in figure 2A of Garrison would render obvious the structural features of a non-uniform topological surface of the coating as required in each of claims 1 and 11. Additionally, the Examiner is of the position that the specific ranges set forth in each of claims 1 and 11 would also be obvious in view of the overlapping ranges of coating in Lontine and the resultant structure when combining the coating per the teaching therein and the structure of Garrison. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794